UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund Annual Report December 31, 2012 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. One Year Average Average Annual Total Annualized Annualized Total Net Gross Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Since Funds Dates 12/31/12 Ratio*, ** Ratio** 12/31/12 12/31/12 12/31/12 Incept. LKCM Equity Fund – Institutional Class 1/3/96 $17.62 0.81% 1.00% 15.69% 4.04% 7.83% 7.47% S&P 500 Index1 16.00% 1.66% 7.10% 6.95% LKCM Small Cap Equity Fund – Institutional Class 7/14/94 $22.69 N/A 0.96% 9.74% 4.24% 10.20% 10.71% Russell 2000 Index2 16.35% 3.56% 9.72% 8.40% LKCM Small Cap Equity Fund – Adviser Class 6/5/03 $22.07 N/A 1.21% 9.45% 3.97% N/A 9.25% Russell 2000 Index2 16.35% 3.56% N/A 8.10% LKCM Small-Mid Cap Equity Fund – Institutional Class 5/2/11 $9.68 1.01% 2.15% 9.26% N/A N/A -1.92% Russell 2500 Index3 17.88% N/A N/A 1.64% LKCM Balanced Fund 12/30/97 $16.11 0.80% 1.14% 12.20% 4.73% 7.21% 5.46% S&P 500 Index1 16.00% 1.66% 7.10% 4.47% Barclays U.S. Intermediate Government/Credit Bond Index4 3.89% 5.18% 4.62% 5.58% LKCM Fixed Income Fund 12/30/97 $11.23 0.65% 0.72% 5.44% 5.81% 4.67% 5.30% Barclays U.S. Intermediate Government/Credit Bond Index4 3.89% 5.18% 4.62% 5.58% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Fund to maintain designated expense ratios through April 30, 2013. Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced. Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2011, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. 1 The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Russell 2500 Index is an unmanaged index which measures the performance of the 2,500 smallest companies in the Russell 3000 Index. 4 The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. 2012 Review In many ways, the storyline of 2012 was the myopic focus on “tail risk,” which generally refers to events that are not likely, but are possible. A year ago, the list of tail risks included a hard economic landing in China, countries being expelled from the European Monetary Union, war in the Middle East and a disastrous domestic fiscal crunch.While none of these events came to pass, there was continuous concern of calamity around the next corner.Not unexpectedly, a pattern developed in the equity market where a relief rally ensued as the specter of each crisis faded.With the looming debt ceiling debate and sequestration onset scheduled in the first quarter of 2013, this pattern appears likely to continue in the short-run. Early in 2012, global manufacturing data were better than expected, which helped fuel a strong equity market rally during the first quarter. The second quarter of 2012 was marked by a stall in manufacturing data, a cut in Chinese economic growth expectations and an increasing probability that Greece would exit the European Economic and Monetary Union.Last year marked the third consecutive year in which the equity market weakened during the summer over concern of sagging economic growth.A combination of further monetary easing by the Federal Reserve Bank and the European Central Bank in the third quarter of 2012 helped increase equity prices. 2 Beginning in the fall, our research revealed an increasing tendency for companies to delay significant capital decisions until resolution of the “fiscal cliff”.Although the most recent readings of manufacturing data are mixed, our research indicates we may see positive signs that manufacturing activity is improving early in 2013.We believe there are already early signs of a potential mini-renaissance in U.S. manufacturing as companies begin to bring many of these jobs back onshore.The shift to Asian manufacturing in the 1990’s was driven by cheaper labor and occurred at a time when oil was closer to $25 per barrel rather than $100 per barrel.Companies are citing time to market, quality, high energy costs and lower labor contribution to products as the impetus to bring manufacturing back to the United States. We believe the quasi-resolution of the fiscal cliff reflected the current Washington D.C. model to reach for the lowest common denominator while deferring substantive progress.While a bevy of tax changes prevented an increase in tax rates across the board, Congress fell short of addressing spending cuts including sequestration.We believe these crucial items may instead be held hostage to the federal debt ceiling debate which is expected to occur over the first few months of 2013. 2013 Outlook We believe the global economy is entering 2013 with a slight increase in momentum.The increased activity appears to be driven by the corporate sector which slowed in the middle of 2012 as concerns over the EuroZone and China intensified.Domestically, the corporate sector has been gripped by uncertainty around the Presidential election, fiscal cliff and tax issues.Policy actions in China have bolstered its economic growth forecast for 2013 and the European Central Bank’s actions in the second half of last year appear to have temporarily arrested further deterioration in the economic outlook for the EuroZone.Offsetting the benefit of the modest uptick in global growth are the home-grown issues of higher payroll taxes and a patchwork of additional tax increases.Our current forecast suggests that real Gross Domestic Product will grow between 2.0% and 2.4% in 2013, although we expect the growth to be back-end loaded. We expect the negative real interest rate environment will remain an economic tailwind in 2013.Our base case is that the Federal Reserve’s conditional thresholds for higher interest rates of unemployment below 6.5% and inflation above 2.5% will not be met in 2013.This is not a deviation from the consensus forecast of many market observers.However, we stand apart from consensus in that we would not be surprised if capital markets began to focus more intently on this issue and discount higher rates towards the end of 2013.Current data such as average hourly earnings, excess manufacturing capacity and low velocity of the money stock suggest that inflation is not a near-term threat. With global growth accelerating, particularly with better economic data from China, we believe inflation expectations could rise in the marketplace during 2013 even though there are few indications of inflationary pressure today. Although we have previously mentioned housing as a positive force for economic growth, we remain in the early stages of this development. We believe home prices have stabilized and begun to move higher.The monthly supply of new homes was approximately 4.9 months at year-end, well below the long-term average.The 30-year conventional mortgage rate rests at all-time lows.In our view, housing has the potential to add 1.0% growth to Gross Domestic Product in 2013.While this may represent a best case scenario, we believe there is little question that housing will positively impact the economy in 2013 to a greater degree than 2012. Housing continues to positively impact consumer sentiment, and the wealth effect of housing helps sustain our continued outlook for positive consumer spending.Examining the domestic economy, we find that there has been little net deleveraging.However, there has been a significant shift of leverage from the private to the public sector.This has contributed to robust consumer spending, although the 2% payroll tax cut expiration on January 1, 2013, translates directly into a tax increase on discretionary income for a majority of paycheck earners in the country.Consistent with the nation’s approach to many difficult issues, Congress opted to bolster the consumer at the expense of the nation’s fiscal situation.However, this is largely an exercise in semantics.The private sector remains on the hook for public debt and ultimately pays the price through a combination of higher taxes, reduced services or inflation. Although corporate profits registered a new high in 2012, we believe that it was valuation expansion which drove the equity market return.Earnings for the Standard & Poor’s 500 Index grew an estimated 3.0% in 2012 compared to the index return of 16.0% for the year.Although the Standard & Poor’s 500 Index’s earnings multiple of approximately 13.8X at year-end, based on trailing twelve month earnings, represents some multiple expansion in 2012, we are comfortable with the current market valuation.Our forecast for 2013 is for higher earnings growth, but less multiple expansion compared with 2012.The greatest risk to our outlook would be disappointing corporate earnings resulting from a combination of weaker consumer spending than expected, follow-on effects of the fiscal cliff debate and a surge in inflation. We continue to anticipate a significant reallocation from bond funds into equity funds.Over the past four years, investors have plowed more than $1 trillion into bond mutual funds while withdrawing $500 billion from domestically oriented equity mutual funds.We believe this action is simply a reflection of stock price action from October 2007 through the March 2009 low in the equity market.However, since January 2009, the Standard & Poor’s 500 Index has posted a 14% compounded annual return, or roughly double the average of the past fifty years.In contrast, the compounded annual return on 10-Year U.S. Treasury bonds is 4.0% over this same time period.Given our view that equity valuations are attractive and bond valuations are less attractive, we maintain our cautious stance on the bond market.When rates begin to rise, there is likely to be a large asset allocation shift from bonds to equities.This may not be a 2013 event, but if our view on growing inflationary concerns unfolds in 2013, we think the markets will move meaningfully closer to reversing the equities-to-bonds money flow. 3 LKCM Equity Fund The LKCM Equity Fund performed in line with the S&P 500 Index for the year ended December 31, 2012.The Fund’s performance relative to the benchmark benefited from stock selection in the Consumer Discretionary, Healthcare and Materials sectors, while stock selection in the Financials and Information Technology sectors detracted from the Fund’s relative performance.Our decision to overweight the Consumer Discretionary sector and underweight the Energy sector also enhanced the Fund’s performance relative to the benchmark, but our underweight position in the Financials sector detracted from the Fund’s relative performance.We believe the Fund’s concentration on quality companies can provide an opportunity to add value for the Fund and its shareholders in the upcoming year. Total Return Year Ended December 31, 2012 LKCM Equity Fund 15.69% S&P 500 Index 16.00% LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund underperformed the Russell 2000 Index during the year ended December 31, 2012.The Fund’s underperformance relative to the benchmark primarily resulted from our stock selection decisions, as our sector allocation decisions benefited the Fund’s returns.Stock selection in the Consumer Discretionary, Financials and Information Technology sectors detracted from the Fund’s relative performance, while our stock selection in the Healthcare sector benefited the Fund’s relative performance.Our decision to overweight the Consumer Discretionary sector benefited the Fund’s relative performance.Overall, we believe 2012 was a year in which the market was not interested in the companies identified by our small cap investment strategy, as our investments did not appreciate to the same degree as the benchmark. Total Return Year Ended December 31, 2012 LKCM Small Cap Equity Fund – Institutional Class 9.74% Russell 2000 Index 16.35% LKCM Small-Mid Cap Equity Fund The LKCM Small-Mid Cap Equity Fund underperformed the Russell 2500 Index during the year ended December 31, 2012.The Fund’s underperformance relative to the benchmark primarily resulted from our stock selection decisions.Stock selection in the Energy, Industrials, Materials and Financials sectors detracted from the Fund’s relative performance, while our stock selection in the Information Technology sector slightly benefited the Fund’s relative performance.Our sector allocation decisions did not have a meaningful impact on the Fund’s performance relative to the benchmark.Overall, we believe 2012 was a year in which the market was not interested in the companies identified by our small-mid cap investment strategy, as our investments did not appreciate to the same degree as the benchmark. Total Return Year Ended December 31, 2012 LKCM Small-Mid Cap Equity Fund 9.26% Russell 2500 Index 17.88% LKCM Balanced Fund The LKCM Balanced Fund’s blend of equity and fixed income securities, along with stock selection, benefited the Fund’s performance during the year ended December 31, 2012.Our stock selection decisions in the Healthcare, Consumer Discretionary and Materials sectors were positive to the Fund’s relative performance, while stock selection decisions in the Financials, Industrials and Information Technology sectors detracted from the Fund’s relative performance.The Fund continued to focus its holdings of fixed income securities on investment grade corporate bonds, which generated income for the Fund and helped reduce the overall volatility of the Fund’s performance during the year. Total Return Year Ended December 31, 2012 LKCM Balanced Fund 12.20% S&P 500 Index 16.00% Barclays U.S. Intermediate Government/Credit Bond Index 3.89% LKCM Fixed Income Fund The LKCM Fixed Income Fund outperformed its benchmark, the Barclays Intermediate Government/Credit Bond Index, during the year ended December 31, 2012, advancing 5.44% versus 3.89% for the benchmark.During the year, the corporate market continued to be bolstered by strong balance sheets and cash flow metrics and investors searched for yield, causing spreads relative to Treasuries to tighten further and yields to decline throughout much of the year.The Fund’s primary corporate bond focus, along with an overweighting in the 4 Financials sector, were additive to relative performance as the healing of the Financials sector continued and U.S. Treasury and Agency issues lagged despite the Federal Reserve’s extraordinary quantitative easing measures.The Fund was defensively postured with a 3.6 year average duration relative to the 3.9 average duration of the benchmark, which detracted from the Fund’s relative performance as longer duration issues continued to outperform their shorter duration counterparts.We believe the Fund’s investment emphasis on a diversified portfolio of high-quality, short-to-intermediate duration corporate bonds has the Fund well-positioned in this increasingly dynamic market environment. Total Return Year Ended December 31, 2012 LKCM Fixed Income Fund 5.44% Barclays U.S. Intermediate Government/Credit Bond Index 3.89% J. Luther King, Jr., CFA, CIC February 1, 2013 The information provided herein represents the opinion of J. Luther King, Jr., CFA, CIC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 15-27 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small and medium capitalization funds typically carry additional risks, since smaller companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Current and future portfolio holdings are subject to risk. Diversification does not assure a profit nor protect against loss in a declining market. Earnings growth is not a measure of the Fund’s future performance. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Earnings multiple:The earnings multiple of a stock, also called the price/earnings (P/E) ratio, is the share price divided by the earnings per share.The earnings multiple is often based on the prior twelve months of earnings data. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 PERFORMANCE: The following information illustrates the historical performance of LKCM Small Cap Equity Fund as of December 31, 2012 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Small Cap Equity Fund – Institutional Class 9.74% 4.24% 10.20% 10.71% Russell 2000 Index 16.35% 3.56% 9.72% 8.40% Lipper Small-Cap Core Funds Index 15.94% 3.96% 9.70% 9.55% Annualized. July 14, 1994 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2012) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 6 AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Past Past Since 1 Year 3 Years(1) 5 Years(1) Inception(1)(2) LKCM Small Cap Equity Fund – Adviser Class 9.45% 14.80% 3.97% 9.25% Russell 2000 Index 16.35% 12.25% 3.56% 8.10% Lipper Small-Cap Core Funds Index 15.94% 11.92% 3.96% 8.89% Annualized. June 5, 2003 A HYPOTHETICAL $10,– ADVISER CLASS (for the period from June 5, 2003 through December 31, 2012) The Russell 2000 Index is an unmanaged index consisting of the 2,000 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 7 PERFORMANCE: The following information illustrates the historical performance of LKCM Small-Mid Cap Equity Fund as of December 31, 2012 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses.One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Since 1 Year Inception(1)(2) LKCM Small-Mid Cap Equity Fund – Institutional Class 9.26% -1.92% Russell 2500 Index 17.88% 1.64% Lipper Small-Cap Core Funds Index 15.94% 0.67% Annualized. May 2, 2011 A HYPOTHETICAL $10,-MID CAP EQUITY FUND – INSTITUTIONAL CLASS (for the period from May 2, 2011 to December 31, 2012) The Russell 2500 Index is an unmanaged index consisting of the 2,500 smallest companies in the Russell 3000 Index. The Lipper Small-Cap Core Funds Index is an index of small cap core mutual funds tracked by Lipper, Inc. 8 PERFORMANCE: The following information illustrates the historical performance of LKCM Equity Fund as of December 31, 2012 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Equity Fund – Institutional Class 15.69% 4.04% 7.83% 7.47% S&P 500 Index 16.00% 1.66% 7.10% 6.95% Lipper Large-Cap Core Funds Index 15.32% 0.97% 6.13% 6.03% Annualized. January 3, 1996 A HYPOTHETICAL $10,– INSTITUTIONAL CLASS (for the ten years ended December 31, 2012) The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Lipper Large-Cap Core Funds Index is an index of large cap core mutual funds tracked by Lipper, Inc. 9 PERFORMANCE: The following information illustrates the historical performance of LKCM Balanced Fund as of December 31, 2012 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Balanced Fund 12.20% 4.73% 7.21% 5.46% Barclays U.S. Intermediate Government/Credit Bond Index 3.89% 5.18% 4.62% 5.58% S&P 500 Index 16.00% 1.66% 7.10% 4.47% Lipper Mixed-Asset Target Allocation Growth Funds Index 13.67% 2.65% 6.96% 5.30% Annualized. December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2012) The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Mixed-Asset Target Allocation Growth Funds Index is an unmanaged index consisting of funds tracked by Lipper, Inc. that, by portfolio practice, maintain a mix of between 60%-80% equity securities, with the remainder invested in bonds, cash and cash equivalents. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 10 PERFORMANCE: The following information illustrates the historical performance of LKCM Fixed Income Fund as of December 31, 2012 compared to the Fund’s representative market indices. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. An index is an unmanaged portfolio and does not trade or incur any expenses. One can not invest in an unmanaged index. AVERAGE ANNUAL TOTAL RETURN (Periods Ended December 31, 2012) Past Past Past Since 1 Year 5 Years(1) 10 Years(1) Inception(1)(2) LKCM Fixed Income Fund 5.44% 5.81% 4.67% 5.30% Barclays U.S. Intermediate Government/Credit Bond Index 3.89% 5.18% 4.62% 5.58% Lipper Short Intermediate Investment-Grade Debt Funds Index 5.01% 4.72% 4.08% 4.88% Annualized. December 30, 1997 A HYPOTHETICAL $10, (for the ten years ended December 31, 2012) The Barclays U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. The Lipper Short Intermediate Investment-Grade Debt Funds Index is an index of short intermediate investment grade mutual funds tracked by Lipper, Inc. 11 LKCM Funds Expense Example — December 31, 2012 As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12-12/31/12). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Small-Mid Cap Equity, Equity, Balanced and Fixed Income Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.94%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. 12 LKCM Small-Mid Cap Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 7/1/12 – 12/31/12 Actual Hypothetical (5% return before expense) * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. 13 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — December 31, 2012 Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund 14 LKCM Small Cap Equity Fund Schedule of Investments December 31, 2012 COMMON STOCKS - 97.6% Shares Value Aerospace & Defense - 2.4% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Auto Components - 1.2% Group 1 Automotive, Inc. Automobiles - 0.8% Thor Industries, Inc. Banks - 8.7% Community Bank System, Inc. First Horizon National Corporation Hancock Holding Company Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Biotechnology - 0.8% Exact Sciences Corp. (a) Building Products - 0.8% Armstrong World Industries, Inc. Capital Markets - 1.3% Greenhill & Co., Inc. Commercial Services & Supplies - 1.0% Insperity, Inc. Communications Equipment - 4.7% Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. NICE Systems Limited - ADR (a) (b) Consumer Finance - 2.0% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.1% Silgan Holdings Inc. Electrical Equipment & Instruments - 4.8% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) Woodward Inc. Electronic Equipment & Instruments - 1.4% FARO Technologies, Inc. (a) Mercury Computer Systems, Inc. (a) Electronic Equipment & Instruments - 1.4% National Instruments Corporation Energy Equipment & Services - 0.9% Atwood Oceanics, Inc. (a) Food & Drug Retailing - 1.0% Casey’s General Stores, Inc. Health Care Equipment & Supplies - 7.1% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) Integra LifeSciences Holdings (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 5.0% Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 1.9% Select Comfort Corporation (a) Tempur-Pedic International Inc. (a) Industrial Conglomerates - 1.4% Raven Industries, Inc. Rexnord Corp. (a) Insurance - 1.6% AmTrust Financial Services, Inc. Internet Software & Services - 1.6% LivePerson, Inc. (a) LogMeIn, Inc. (a) IT Consulting & Services - 1.0% Acxiom Corporation (a) Machinery - 6.3% Actuant Corporation - Class A Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.2% Kirby Corporation (a) The accompanying notes are an integral part of these financial statements. 15 LKCM Small Cap Equity Fund Schedule of Investments, Continued December 31, 2012 COMMON STOCKS Shares Value Media - 1.2% Cinemark Holdings, Inc. $ Metals & Mining - 3.2% Carpenter Technology Corporation Commercial Metals Company Walter Energy, Inc. Oil & Gas & Consumable Fuels - 6.7% Approach Resources Inc. (a) Comstock Resources, Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Pharmaceuticals - 2.4% Akorn, Inc. (a) IMPAX Laboratories, Inc. (a) Real Estate - 0.5% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 0.9% Cirrus Logic, Inc. (a) Software - 6.4% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 6.0% bebe stores, inc. DSW Inc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Textiles, Apparel & Luxury Goods - 4.8% The Children’s Place Retail Stores, Inc. (a) Crocs, Inc. (a) Fifth & Pacific Companies, Inc. (a) Oxford Industries, Inc. Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 3.8% Beacon Roofing Supply, Inc. (a) Trading Companies & Distributors - 3.8, Continued Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.6% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $672,127,332) SHORT-TERM INVESTMENT - 1.9% Money Market Fund (c) - 1.9% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $16,166,526) Total Investments - 99.5% (Cost $688,293,858) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 LKCM Small-Mid Cap Equity Fund Schedule of Investments December 31, 2012 COMMON STOCKS - 96.1% Shares Value Aerospace & Defense - 4.4% BE Aerospace, Inc. (a) $ Hexcel Corporation (a) Auto Components - 1.6% Group 1 Automotive, Inc. Banks - 9.6% Comerica Incorporated First Horizon National Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) UMB Financial Corporation Umpqua Holdings Corporation Capital Markets - 2.1% Affiliated Managers Group, Inc. (a) Chemicals - 1.6% FMC Corporation Communications Equipment - 2.9% Ciena Corporation (a) NICE Systems Limited - ADR (a) (b) Construction Materials - 1.7% Vulcan Materials Company Consumer Finance - 1.7% First Cash Financial Services, Inc. (a) Distributors - 2.6% LKQ Corporation (a) Electrical Equipment & Instruments - 5.1% AMETEK, Inc. Belden Inc. Electronic Equipment & Instruments - 3.3% National Instruments Corporation Trimble Navigation Limited (a) Food & Drug Retailing - 1.6% United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 6.0% Cyberonics, Inc. (a) DENTSPLY International Inc. IDEXX Laboratories, Inc. (a) MWI Veterinary Supply, Inc. (a) Health Care Providers & Services - 3.2% HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 0.9% Select Comfort Corporation (a) Insurance - 2.3% AmTrust Financial Services, Inc. Internet Software & Services - 2.1% Akamai Technologies, Inc. (a) Leisure Equipment & Products - 2.7% Polaris Industries Inc. Machinery - 6.7% Actuant Corporation - Class A The Middleby Corporation (a) Valmont Industries, Inc. Westport Innovations Inc. (a) (b) Marine - 1.7% Kirby Corporation (a) Media - 1.6% Cinemark Holdings, Inc. Metals & Mining - 3.1% Carpenter Technology Corporation Cliffs Natural Resources Inc. Oil & Gas & Consumable Fuels - 4.8% Kodiak Oil & Gas Corporation (a) (b) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) WPX Energy Inc. (a) Pharmaceuticals - 3.2% Akorn, Inc. (a) IMPAX Laboratories, Inc. (a) Semiconductor Equipment & Products - 1.6% Cirrus Logic, Inc. (a) Software - 8.9% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 3.6% GNC Holdings, Inc. - Class A Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. The accompanying notes are an integral part of these financial statements. 17 LKCM Small-Mid Cap Equity Fund Schedule of Investments, Continued December 31, 2012 COMMON STOCKS Shares Value Textiles, Apparel & Luxury Goods - 2.3% Fifth & Pacific Companies, Inc. (a) $ Wolverine World Wide, Inc. Trading Companies & Distributors - 3.2% Beacon Roofing Supply, Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $223,830,114) SHORT-TERM INVESTMENTS - 3.8% Money Market Funds (c) - 3.8% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $9,653,407) Total Investments - 99.9% (Cost $233,483,521) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 LKCM Equity Fund Schedule of Investments December 31, 2012 COMMON STOCKS - 89.8% Shares Value Aerospace & Defense - 2.5% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.8% Gentex Corporation Banks - 9.2% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. SunTrust Banks, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Beverages - 2.0% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.3% Amgen Inc. Celgene Corporation (a) Chemicals - 5.3% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.6% Waste Connections, Inc. Communication Equipment - 0.7% QUALCOMM, Inc. Computers & Peripherals - 5.6% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.6% Martin Marietta Materials, Inc. Containers & Packaging - 1.0% Ball Corporation Diversified Telecommunication Services - 0.7% Verizon Communications Inc. Electrical Equipment & Instruments - 3.4% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.1% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.3% National Oilwell Varco Inc. Food & Drug Retailing - 0.9% Walgreen Co. Food Products - 0.7% Mondelez International Inc. - Class A Health Care Equipment & Supplies - 3.6% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. Hotels, Restaurants & Leisure - 0.6% Yum! Brands, Inc. Household Durables - 2.8% Jarden Corporation (a) Whirlpool Corporation Household Products - 3.7% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.5% Raven Industries, Inc. Insurance - 0.8% Prudential Financial, Inc. Internet Catalog & Retail - 1.2% Amazon.com, Inc. (a) Internet Software & Services - 2.9% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 3.7% Danaher Corporation Pall Corporation Valmont Industries, Inc. The accompanying notes are an integral part of these financial statements. 19 LKCM Equity Fund Schedule of Investments, Continued December 31, 2012 COMMON STOCKS Shares Value Marine - 1.7% Kirby Corporation (a) $ Media - 1.9% Cinemark Holdings, Inc. Liberty Media Corporation (a) Time Warner Inc. Oil & Gas & Consumable Fuels - 9.9% Cabot Oil & Gas Corporation Chevron Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Range Resources Corporation Pharmaceuticals - 6.2% Abbott Laboratories Allergan, Inc. Eli Lilly and Company Johnson & Johnson Pfizer Inc. Road & Rail - 1.8% Kansas City Southern Union Pacific Corporation Software - 2.5% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Specialty Retail - 4.4% The Home Depot, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.9% VF Corporation TOTAL COMMON STOCKS (Cost $111,260,076) SHORT-TERM INVESTMENTS - 10.3% Shares Value Money Market Funds (c) - 10.3% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% $ Federated Government Obligations Fund - Institutional Shares, 0.01% Federated Treasury Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% TOTAL SHORT-TERM INVESTMENTS (Cost $16,567,484) Total Investments - 100.1% (Cost $127,827,560) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 LKCM Balanced Fund Schedule of Investments December 31, 2012 COMMON STOCKS - 70.6% Shares Value Aerospace & Defense - 1.4% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 0.9% United Parcel Service, Inc. - Class B Banks - 4.4% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.2% Celgene Corporation (a) Chemicals - 4.8% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.9% Waste Management, Inc. Communications Equipment - 0.5% Harris Corporation Computers & Peripherals - 5.0% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction Materials - 1.2% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 1.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% AT&T Inc. Electrical Equipment & Instruments - 0.8% Emerson Electric Co. Electronic Equipment & Instruments - 0.9% National Instruments Corporation Energy Equipment & Services - 0.9% Schlumberger Limited (b) Food & Drug Retailing - 3.3% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.1% Covidien plc (b) Thermo Fisher Scientific Inc. Health Care Providers & Services - 2.2% Catamaran Corporation (a) (b) Express Scripts Holding Co (a) Hotels, Restaurants & Leisure - 0.5% Yum! Brands, Inc. Household Products - 2.8% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.6% General Electric Company Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.5% Amazon.com, Inc. (a) Internet Software & Services - 2.1% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 1.9% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 2.3% Danaher Corporation Pall Corporation Media - 4.0% CBS Corporation - Class B DIRECTV (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 21 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2012 COMMON STOCKS Shares Value Metals & Mining - 0.6% Commercial Metals Company $ Multiline Retail - 0.6% Kohl’s Corporation Oil & Gas & Consumable Fuels - 9.1% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 1.7% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 2.1% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.2% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% VF Corporation Thrifts & Mortgage Finance - 1.0% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $10,235,934) Principal CORPORATE BONDS - 28.5% Amount Value Banks - 1.9% BB&T Corporation 2.050%, 04/28/2014 Callable 03/28/2014 $ Wells Fargo & Company: 3.750%, 10/01/2014 2.625%, 12/15/2016 Beverages - 1.0% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 1.9% Amgen Inc. 1.875%, 11/15/2014 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Capital Markets - 1.0% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 1.9% Airgas, Inc. 3.250%, 10/01/2015 Callable 09/01/2015 E. I. du Pont de Nemours and Company 3.250%, 01/15/2015 Eastman Chemical Company 3.000%, 12/15/2015 Computers & Peripherals - 1.8% Dell Inc. 2.300%, 09/10/2015 Hewlett-Packard Company 3.000%, 09/15/2016 Consumer Finance - 1.1% American Express Credit Corporation 2.750%, 09/15/2015 Consumer Services - 0.5% The Western Union Company 2.875%, 12/10/2017 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.3% JPMorgan Chase & Co. 2.050%, 01/24/2014 Diversified Telecommunication Services - 1.1% AT&T Inc. 5.100%, 09/15/2014 Verizon Communications Inc. 3.000%, 04/01/2016 Electric Utilities - 0.9% Duke Energy Corporation 3.950%, 09/15/2014 The accompanying notes are an integral part of these financial statements. 22 LKCM Balanced Fund Schedule of Investments, Continued December 31, 2012 Principal CORPORATE BONDS Amount Value Food & Drug Retailing - 1.6% CVS Caremark Corporation: 3.250%, 05/18/2015 $ $ 5.750%, 06/01/2017 Walgreen Co. 1.000%, 03/13/2015 Health Care Equipment & Supplies - 1.4% Covidien International Finance S.A. (b) 2.800%, 06/15/2015 Thermo Fisher Scientific Inc.: 2.050%, 02/21/2014 3.200%, 05/01/2015 Health Care Providers & Services - 1.5% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Insurance - 1.2% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Machinery - 0.5% Caterpillar Inc. 1.375%, 05/27/2014 Media - 1.3% DIRECTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.0% Apache Corporation 5.625%, 01/15/2017 Devon Energy Corporation 1.875%, 05/15/2017 Callable 04/15/2017 Enterprise Products Operating LLC 1.250%, 08/13/2015 Noble Drilling Corporation (b) 3.050%, 03/01/2016 Noble Energy, Inc. 5.250%, 04/15/2014 Pharmaceuticals - 1.1% Teva Pharmaceutical Industries Ltd. (b): 3.000%, 06/15/2015 2.400%, 11/10/2016 Semiconductor Equipment & Products - 0.5% National Semiconductor Corporation 3.950%, 04/15/2015 Software - 2.6% Adobe Systems Incorporated 3.250%, 02/01/2015 Oracle Corporation 3.750%, 07/08/2014 Symantec Corporation 2.750%, 09/15/2015 TOTAL CORPORATE BONDS (Cost $6,043,411) SHORT-TERM INVESTMENT - 0.8% Shares Money Market Fund (c) - 0.8% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $174,462) Total Investments - 99.9% (Cost $16,453,807) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 LKCM Fixed Income Fund Schedule of Investments December 31, 2012 Principal CORPORATE BONDS - 92.2% Amount Value Aerospace & Defense - 1.2% Lockheed Martin Corporation: 7.650%, 05/01/2016 $ $ 3.350%, 09/15/2021 Rockwell Collins, Inc. 4.750%, 12/01/2013 Banks - 6.6% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 BB&T Corporation 3.200%, 03/15/2016 Callable 02/16/2016 Branch Banking & Trust Company (b): 0.862%, 09/13/2016 0.793%, 05/23/2017 Wells Fargo & Company: 4.625%, 04/15/2014 1.250%, 02/13/2015 2.625%, 12/15/2016 Beverages - 1.0% The Coca-Cola Company 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 6.4% Amgen Inc.: 2.500%, 11/15/2016 2.125%, 05/15/2017 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.400%, 12/01/2014 Building Products - 0.8% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 1.4% The Bank of New York Mellon Corporation 3.100%, 01/15/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley 4.500%, 08/30/2015 Chemicals - 4.2% Airgas, Inc.: 3.250%, 10/01/2015 Callable 09/01/2015 2.950%, 06/15/2016 Callable 05/15/2016 Eastman Chemical Company 3.000%, 12/15/2015 The Lubrizol Corporation 5.500%, 10/01/2014 Praxair, Inc. 5.250%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.500%, 09/15/2019 Communications Equipment - 2.0% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation: 5.000%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.0% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 1.550%, 05/30/2014 2.200%, 12/01/2015 3.000%, 09/15/2016 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 1.3% American Express Credit Corporation 2.750%, 09/15/2015 Consumer Services - 1.8% The Western Union Company: 5.930%, 10/01/2016 3.650%, 08/22/2018 The accompanying notes are an integral part of these financial statements. 24 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2012 Principal CORPORATE BONDS Amount Value Containers & Packaging - 2.0% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 $ $ 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financial Services - 3.6% JPMorgan Chase & Co.: 3.450%, 03/01/2016 4.250%, 10/15/2020 Diversified Telecommunication Services - 5.1% AT&T Inc. 5.100%, 09/15/2014 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 6.450%, 06/15/2021 Verizon Communications Inc.: 5.550%, 02/15/2016 3.000%, 04/01/2016 5.500%, 02/15/2018 Electric Utilities - 0.6% Southern Power Co. 4.875%, 07/15/2015 Energy Equipment & Services - 1.9% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd (a) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 3.9% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 Walgreen Co.: 1.000%, 03/13/2015 1.800%, 09/15/2017 Health Care Equipment & Supplies - 1.2% DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific, Inc. 3.250%, 11/20/2014 Health Care Providers & Services - 3.3% Express Scripts Holding Co: 6.250%, 06/15/2014 3.125%, 05/15/2016 2.650%, 02/15/2017 (c) (Acquired 11/20/2012, Cost $3,124,897) McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.6% McDonald’s Corporation 5.350%, 03/01/2018 Household Durables - 1.2% Jarden Corporation: 8.000%, 05/01/2016 Callable 05/01/2013 7.500%, 01/15/2020 Callable 01/15/2015 Household Products - 0.6% The Procter & Gamble Company 8.000%, 09/01/2024 Putable 09/01/2014 Insurance - 1.9% Berkshire Hathaway Inc. 4.850%, 01/15/2015 Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 0.8% Amazon.com, Inc. 1.200%, 11/29/2017 Media - 3.1% DIRECTV Holdings LLC 3.550%, 03/15/2015 Time Warner Inc. 3.150%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.550%, 02/01/2017 Multiline Retail - 2.5% Family Dollar Stores, Inc. 5.000%, 02/01/2021 The accompanying notes are an integral part of these financial statements. 25 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2012 Principal CORPORATE BONDS Amount Value Multiline Retail - 2.5%, Continued Kohl’s Corporation 6.250%, 12/15/2017 $ $ Oil & Gas & Consumable Fuels - 18.1% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.400%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC: 3.200%, 02/01/2016 4.050%, 02/15/2022 EOG Resources, Inc. 2.950%, 06/01/2015 Kinder Morgan Energy Partners, L.P. 4.150%, 03/01/2022 Linn Energy LLC / Linn Energy Finance Corporation (c) 6.250%, 11/01/2019 Callable 11/01/2015 (Acquired 05/11/2012, Cost $1,985,000) Nabors Industries Inc. 4.625%, 09/15/2021 Noble Energy, Inc.: 5.250%, 04/15/2014 4.150%, 12/15/2021 Callable 09/15/2021 Noble Holding International Ltd. (a) 3.450%, 08/01/2015 Peabody Energy Corporation 6.500%, 09/15/2020 Range Resources Corporation: 8.000%, 05/15/2019 Callable 05/15/2014 5.000%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 2.5% Teva Pharmaceutical Industries Ltd. (a): 3.000%, 06/15/2015 5.550%, 02/01/2016 Road & Rail - 0.5% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.6% Analog Devices, Inc. 3.000%, 04/15/2016 Applied Materials, Inc. 2.650%, 06/15/2016 National Semiconductor Corporation 3.950%, 04/15/2015 Software - 3.8% Adobe Systems Incorporated 3.250%, 02/01/2015 Microsoft Corporation 2.950%, 06/01/2014 Symantec Corporation: 2.750%, 09/15/2015 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 0.8% Lowe’s Companies, Inc. 5.000%, 10/15/2015 O’Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $178,982,067) PREFERRED STOCKS - 3.5% Shares Banks - 1.2% BB&T Corporation: Callable 08/01/2017 Callable 11/01/2017 Wells Fargo & Company Callable 09/15/2017 Capital Markets - 1.3% The Goldman Sachs Group, Inc. Callable 02/19/2013 Merrill Lynch Preferred Capital Trust III Callable 02/19/2013 Diversified Financial Services - 1.0% JPMorgan Chase Capital XIV Callable 02/19/2013 TOTAL PREFERRED STOCKS (Cost $7,201,733) The accompanying notes are an integral part of these financial statements. 26 LKCM Fixed Income Fund Schedule of Investments, Continued December 31, 2012 U.S. GOVERNMENT & Principal AGENCY ISSUES - 2.5% Amount Value Fannie Mae - 0.6% 5.000%, 03/15/2016 $ $ Federal Home Loan Bank - 0.8% 5.500%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Notes - 0.8% 4.250%, 11/15/2014 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $4,520,688) SHORT-TERM INVESTMENT - 1.0% Shares Money Market Fund (d) - 1.0% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $2,152,774) Total Investments - 99.2% (Cost $192,857,262) Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) Floating rate. (c) Rule 144A security. Resale to the public may require registration or may extend only to qualified institutional buyers. The fair market value of the securities was $5,141,209 representing 2.50% of the Fund’s total net assets. (d) The rate quoted is the annualized seven-day yield of the fund at period end. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 Statement of Assets and Liabilities December 31, 2012 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Assets: Investments, at value* $ Dividends and interest receivable Receivable for fund shares sold Other assets Total assets Liabilities: Payable for investment advisory fees Payable for fund shares redeemed Payable for administrative fees Payable for accounting and transfer agent fees and expenses Payable for distribution expense (Note B) — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment income — 96 — Accumulated net realized gain (loss) on securities ) ) Net unrealized appreciation on investments Net assets $ INSTITUTIONAL CLASS** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ * Cost of Investments $ **Currently, only the Small Cap Equity, Small-Mid Cap Equity and Equity Funds offer a second class. The accompanying notes are an integral part of these financial statements. 28 Statement of Operations For the Year Ended December 31, 2012 LKCM LKCM LKCM LKCM LKCM Small Cap Small-Mid Cap Equity Balanced Fixed Equity Fund Equity Fund Fund Fund Income Fund Investment Income: Dividends* $ Interest Total income Expenses: Investment advisory fees Distribution expense - Adviser Class (Note B) — Administrative fees Accounting and transfer agent fees and expenses Professional fees Trustees’ fees Custody fees and expenses Federal and state registration Reports to shareholders Other Total expenses Less, expense waiver and/or reimbursement (Note B) — ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Net of foreign taxes withheld $
